Name: Commission Regulation (EC) No 1187/94 of 26 May 1994 fixing the estimated production of olive oil and the amount of the unit production aid that may be paid in advance for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce;  agricultural structures and production;  economic policy
 Date Published: nan

 No L 132/4 Official Journal of the European Communities 27. 5. 94 COMMISSION REGULATION (EC) No 1187/94 of 26 May 1994 fixing the estimated production of olive oil and the amount of the unit production aid that may be paid in advance for the 1993/94 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, for in Council Regulation (EEC) No 2159/92 (^ and the amount withheld for measures to improve the quality of olive oil provided for in Council Regulation (EEC) No 1 551 /93 (6) must be taken into account ; Whereas in Spain and Portugal, the amount of the production aid is different from that in the other Member States ; whereas the amount of the advance in those two Member States must therefore be different ; whereas, on the basis of the data available, the estimated quantity and the abovementioned amount should be fixed at the levels given below ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EC) No 3179/93 (2), Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), as last amended by Regulation (EEC) No 3500/90 (4), and in particular Article 17a ( 1 ) thereof, HAS ADOPTED THIS REGULATION :Whereas Article 5 of Regulation No 136/66/EEC provides that the unit production aid must be reduced where the actual production in a given marketing year exceeds the guaranteed maximum quantity fixed for that marketing year ; whereas, however, producers whose average production does not amount to 500 kilograms of olive oil per marketing year are not affected by such a reduction ; Article 1 Whereas Article 17a of Regulation (EEC) No 2261 /84 provides that in order to determine the unit amount of the production aid for olive oil that can be paid in advance, the estimated production for the marketing year concerned should be determined ; whereas that amount must be fixed at a level avoiding any risk of unwarranted payment to olive growers ; For the 1993/94 olive oil marketing year :  the estimated production shall be 1 283 000 tonnes,  the unit amount of the production aid that may be paid in advance shall be :  ECU 51,02 per 100 kilograms for Spain and Portugal,  ECU 67,82 per 100 kilograms for the other Member States.Whereas, in order to establish the estimated production, the Member States must forward to the Commission the data for the olive oil production estimates for each marketing year ; whereas the Commission may avail itself of other sources of information ; Article 2 Whereas the amount of the advance withheld for the establishment of the register of olive cultivation provided This Regulation shall enter into force on the third dayfollowing its publication in the Official Journal of the European Communities. (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 285, 20. 11 . 1993, p. 9 . 0 OJ No L 208 , 3 . 8 . 1984, p . 3 . (4) OJ No L 338 , 5. 12. 1990, p. 3 . (5) OJ No L 217, 31 . 7. 1992, p. 8 . (6) OJ No L 154, 25. 6. 1993, p. 17. 27. 5. 94 Official Journal of the European Communities No L 132/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1994. For the Commission Rene STEICHEN Member of the Commission